Citation Nr: 1756019	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service and/or reserve service from May 1943 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case is now under the jurisdiction of the Winston-Salem, South Carolina VA RO.

The Board remanded this case in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record indicates that it is less likely than not that the Veteran's current left knee disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in March 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in March 2016.  The examiner who conducted the March 2016 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's current left knee disability, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and the examiner provided the information necessary to render a full decision on the issue on appeal.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in May 2017.  The May 2017 Board remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran forms to identify and authorize release of all outstanding, relevant treatment records from VA and private health care providers, specifically to include from the Carolinas Rehabilitation-University; complete any development resulting from the Veteran's response; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2017 Board remand, the AOJ sent the Veteran a letter in May 2017 asking him to identify any VA and non-VA medical providers.  Thereafter, the Veteran submitted a completed form identifying private health care providers and authorizing release of records from those providers.  The AOJ obtained records from the private health care providers identified and then readjudicated the claim in an August 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2017 Board remand.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran asserts that he has a left knee disability that is related to his active service.  He contends that he injured his left knee while performing calisthenics during basic training.  When the injury occurred, he stopped exercising and immediately went to the base hospital.  He was offered knee surgery, but declined.  He underwent knee therapy for several months after the initial injury.  His knee continued to hurt all of the time, especially when flying.  The pain continued throughout his entire Air Force career and has continued to the present day.  See VA Form 21-4138, Statement in Support of Claim, received in August 2014.

The Veteran's private treatment records include a July 2012 left knee x-ray report showing diffuse osteopenia and mild osteoarthritis.  The private treatment records also show that the Veteran has reported left knee pain.  A left knee x-ray performed in conjunction with the March 2016 VA examination showed diffuse osteopenia and mild to moderate osteoarthritic changes of the left knee.  The March 2016 VA examiner diagnosed the Veteran with osteoarthritis of the left knee.  As such, there is evidence of a current disability of the left knee.

As to an in-service injury or disease, the service treatment records include several reports of medical examination for flying dated in 1943 and 1944 that make no mention of a left knee condition or injury.  On a November 1944 personnel placement questionnaire, the Veteran indicated that his physical condition was "Excellent" and that he had no physical defect or disability whatsoever.  November 1945 and September 1953 reports of medical examination also make no mention of a left knee condition or injury.  However, on a May 1958 report of medical history, the Veteran endorsed arthritis or rheumatism and commented that his left knee was stiff 15 years prior.  A May 1958 report of medical examination includes a similar notation.  An August 1968 report of medical history states that the Veteran had left knee strain in 1943, for which he was treated with heat and analgesics and which had caused "no difficulty since".  Accordingly, there is evidence of an in-service injury of left knee strain in 1943, which was treated with heat and analgesics.  Therefore, the issue left for consideration is whether there is a medical link between the current left knee disability and the in-service injury.

In determining whether such a link exists, the Board initially acknowledges the Veteran's assertions that the current disability and the in-service left knee injury are related.  The Veteran is competent to report symptoms such as pain, to include the onset and continuation of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced knee pain during service and that he has continued to experience knee pain since that time.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to the in-service left knee injury, but rather whether the current diagnosed arthritis of the left knee is related to the in-service left knee injury.  The Veteran has not been shown to possess the medical knowledge and expertise necessary to render an opinion on such a complex medical issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his assertions do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service left knee injury and the current left knee arthritis.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record, which in this case consists of the March 2016 VA examiner's opinion.

The March 2016 VA examiner acknowledged the service treatment records showing that the Veteran had a left knee strain in 1943 and the Veteran's reports that his left knee has hurt consistently through the present.  The examiner opined that the Veteran's current left knee disability is less likely as not incurred in or caused by the in-service injury.  As a rationale for the opinion, the examiner explained that the service treatment records and other evidence of record do not show further treatment for left knee pain, that there is no medical evidence of record showing treatment for a left knee disability until many years after the Veteran's separation from active service, and that the Veteran's current left knee arthritis is likely due to aging.

The Board finds the March 2016 VA examiner's opinion to be probative because the examiner considered the Veteran's medical history, including the in-service knee complaints; noted and cited to evidence reviewed; and provided appropriate reasoning for her conclusion, explaining that the current left knee arthritis is likely due to aging rather than the in-service left knee strain.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).  As such, the Board affords probative weight to the examiner's opinion.  There is no other competent and credible evidence of record that weighs against the probative value of the March 2016 VA examiner's opinion.

In summary, the record shows that the Veteran has a current disability of arthritis of the left knee and that the Veteran reported a left knee strain in service.  However, the probative evidence of record indicates that it is less likely than not that the Veteran's current left knee disability is etiologically related to his active service.  The probative evidence of record instead indicates that the current left knee arthritis is likely related to aging.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability because the probative evidence is against a finding that there is a nexus between the current left knee disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


